Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021, has been entered.
 
DETAILED ACTION
This non-final Office action responds to claims submitted March 16, 2021.
Applicants canceled claim 5.  Applicants further amended claims 1, 7, and 10-11.  Claims 14-26 have also been withdrawn.  Claims 1-4 and 6-13 have been examined.

Claim Objections
Claims 7-13 are objected to because of the following informalities: Claims 7-13 recite “a student populations….”  This appears to be a typographical error.  For the purpose of compact prosecution, examiner will interpret the claims as reciting “a student population….”  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: Claim 10 recites “The method … in claim 5….”  This appears to be a typographical error since the applicant previously canceled claim 5.  For the purpose of compact prosecution, examiner will interpret claim 10 as reciting “The method … in claim 1….”  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)







The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 1: Applicants’ disclosure fails to comply with the written description requirement, which demands that an applicant’s specification “describes the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the invention had possession of the claimed invention.”1  In cases involving computer-implemented functional claims, examiners are instructed to “determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail….”2  The MPEP explains that “the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”3  Applicants amended claim 1 to recite “determining all possible combinations of classes that would allow each student to complete their chosen degree program.”  However, the specification does not provide an algorithm or flowchart that explains how the claimed invention performs the “determining…” function.  Although one of ordinary skill in the art could write a program that executes the recited functions, the written description requirement 4  Since the specification fails to clearly outline an algorithm or technical features to perform the “determining…” function, the claim must therefore be rejected as failing to comply with the written description requirement.
With respect to claims 2-4 and 6-13: Since the claims are dependent on claim 1, they are also rejected under §112(a) for the same rationale.

Claim Rejections - 35 USC § 112(b)




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1: Claim 1 recites “the remaining required courses” and “the Boolean expressions.”  There is insufficient antecedent basis for these limitations in the claim.
With respect to claims 2-4 and 6-13: Since the claims depend on claim 1, they are also rejected under §112(b) for the same rationale.
With respect to claim 10: Claim 10 recites “The method … in claim 5.”  However, the applicants previously canceled claim 5.  Therefore, it is unclear what the applicant is attempting to recite as the invention in claim 10.
With respect to claims 11-13: Since the claims depend on claim 10, they are also rejected under §112(b) for the same rationale.
With respect to claims 11 and 12: The claims recite “the plurality of educational institutions.”  There is insufficient antecedent basis for this limitation in the claims.
With respect to claim 13: Since the claim depends on claim 12, it is also rejected under §112(b) for the same rationale.

Claim Rejections - 35 USC § 101



















35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
With respect to claim 1: The claim recites a process (e.g., “a method for analyzing the remaining required courses needed for completing a degree program for a student population at a plurality of post-secondary educational institutions comprising the steps of…”), which is a statutory category of invention.  However, the claim also recites an abstract idea:


Generating a rules universe of unique Boolean logic expressions for each degree program requirement;

Summing the Boolean expressions to create an algebraic Boolean expression representing the requirements for graduation for each degree program;

Constructing an algebraic Boolean expression for each student transcript using the analyzed curriculum, rules universe, course universe, and loaded transcripts;

Comparing the algebraic Boolean expression for each degree program with the algebraic Boolean expression for each student transcript;

Determining all possible combinations of classes that would allow each student to complete their chosen degree program; and 

Minimizing the required set of classes required for each student in attendance to complete their chosen degree program, by maximizing the degree program uses for the student’s completed coursework.

The limitations recite a method to compare and/or advise student(s) of their progress towards completing the graduation requirements of a degree program.5  Such methods fall within the “Certain methods of organizing human activity” group of abstract ideas.6  The above limitations can alternatively be interpreted as describing a mental process.  Examiner additionally submits the “performing a data transform of the plurality of PSEIs’ information … so that all of the plurality of PSEIs’ information is available in a standard summing the Boolean expressions to create an algebraic Boolean expression representing the requirements for graduation for each degree program” limitation recites a mathematical calculation.7  Mathematical calculations fall within the “mathematical concepts” group of abstract ideas.  Accordingly, the claim recites an abstract idea.
	The claim also does not recite limitations that integrate the abstract idea into a practical application.  Limitations that may indicate whether the abstract idea has been integrated into a practical application include improvements to another technology or technical field, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.8  The following limitations recite data gathering and data output:
Transferring the graduation requirements for all degree programs at each of the plurality of PSEI from the data repository of each of the plurality of PSEI to the system server using the communication link;

Transferring every transcript for every student at every PSEI to the system server using the communication link;

Creating an original data repository called a course universe which stores, for each course, all uses for each degree program;

Referencing the course universe for the Boolean logic expressions associated with each course use.

9
The additional embodiment limitations of “using a system server, wherein the system server is comprised of a non-transitory, computer readable medium and a processing device, and a system database, connected to and accessible through, the system server; establishing a communication link using circuitry between the system server and a plurality of servers and data repositories at a plurality of post-secondary educational institutions (“PSEI”); using the processing device to execute a computer readable instruction set called a framework, resident on the non-transitory, computer readable medium of the system server, wherein the framework performs the steps of … an adaptation layer … an original data repository….” also fail to integrate the abstract idea into a practical application.  Applicants’ published specification teaches:
Paragraph 0039: FIG. 1 shows the overall system diagram for the present invention.  The invention allows input and access from users on computers/laptops 92 or mobile devices 91 through a graphic user interface (“GUI”) client 30.  The invention allows post-secondary educational institution (“college”) administrators to control users and system management 20 from computers/laptops 90.

Paragraph 0040: The system of the present invention is controlled and operated through a framework 10.  The framework 10 is connected to a plurality of college servers 71, 72, 73.  The connections are a combination of software and circuitry that can vary from college to college.  The plurality of college servers 71, 72, 73 connects framework to their database repositories 81, 82, 83.  The database repositories 81, 82, 83 store data on students, curriculum, and degrees, inter alia.  The framework allows the loader 40, degree analyzer operation 50, and curriculum analyzer operation 60 to interact with, and create transforms of, the college data on students, curriculum, and degrees.

10  Applicants’ specification instead merely describes generic computers, generic computer components, or a programmed computer to perform generic computer functions.  The claim invokes these computing elements only as tools to execute the identified abstract idea.11  These limitations describe the technological environment in which to apply the abstract idea and do not impose meaningful limits on the claim.12  Thus, the examiner concludes the additional elements fail to meaningfully integrate the identified abstract idea recited into a practical application.  The claim is directed to an abstract idea.
The claim does not recite additional elements that qualify as significantly more than the identified abstract idea.  The “transferring…,” “creating an original data repository called a course universe which stores, for each course, all uses for each degree program,” and “referencing the course universe for the Boolean logic expressions associated with each course use” limitations describe the conventional computer functions of “receiving or transmitting data over a network” and “storing and retrieving information in memory.”13  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.14  Furthermore, as explained earlier in the discussion regarding an integration of the abstract idea into a practical application, the additional element of using a computer or processor to perform the steps recited in the claim amounts to no more than mere instructions to apply the 
Finally, even when considered as an ordered combination, the claim does not contain any inventive concept or adds anything significantly more to transform the abstract idea into a patent-eligible application.  The claim is not patent-eligible. 


















With respect to claims 2-4 and 6-13: The dependent claims are also ineligible under 35 U.S.C. §101 because the additional recited limitations further describe the identified abstract idea and/or do not recite limitations that integrate the abstract idea into a practical application or that qualify as significantly more under the Office’s current guidance on subject matter eligibility.
	(a)	Claim 2: The “aggregating the remaining required courses needed for completing a degree program for the entire student population at the post-secondary educational institution” limitation recites data gathering, which is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The limitation also fails to qualify as significantly more because it describes the conventional computer function of “receiving or transmitting data over a network.”  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Accordingly, the claim is not patent-eligible. 
(b)	Claim 3: The “using the aggregated remaining course work to create a course scheduling forecast” limitation further describes the abstract idea identified in claim 1.  Accordingly, the claim recites an abstract idea and is not patent-eligible. 
(c)	Claim 4: The “reporting, for the post-secondary educational institution, year-to-year and semester-to-semester progress for the aggregated remaining coursework, with respect to a particular sub-set of the student population” limitation recites data output, which is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The limitation also fails to qualify as significantly more because it describes the conventional computer function of “receiving or transmitting data over a network.”  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Thus, the claim is not patent-eligible.
(d)	Claim 6: The “aggregating the remaining required courses needed for completing a degree program for each individual within the entire student population at each of the post-secondary educational institutions” limitation recites data gathering, which is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The limitation also fails to qualify as significantly more because it describes the conventional computer function of “receiving or transmitting data over a network.”  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Thus, the claim is not patent-eligible.
(e)	Claim 7: The “allowing each post-secondary educational institution to track the educational progress of each formerly enrolled student, when the student has continued the student’s education at another of the plurality of post-secondary 
(f)	Claim 8: The “allowing each post-secondary educational institution to determine, for a given former student, when that student has met or exceeded certificate or degree requirements; so that the post-secondary educational institution can issue said certificate or degree, or report that the student has met graduation or certificate requirements” limitations further describe abstract idea identified in claim 1.  The claim recites an abstract idea.  Furthermore, examiner submits the “so that the post-secondary educational institution can issue said certificate or degree, or report that the student has met graduation or certificate requirements” limitation can be interpreted as reciting data gathering.  Data gathering is an insignificant extra-solution and merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The limitation fails to qualify as significantly more than the abstract idea because it describes the conventional computer function of “receiving or transmitting data over a network.”  Examiner reiterates such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Thus, the claim is not patent-eligible.
(g)	Claim 9: The “allowing each post-secondary educational institution to determine, for a given period of time, the number of students who graduated or are still in school, regardless from which post-secondary educational institution the student graduated or of which post-secondary educational institution the student is currently enrolled” limitation further describes the abstract idea identified in the claim 1.  Thus, the   claim recites an abstract idea and is not patent-eligible.	
(h)	Claim 10: The “fallowing each student to see their remaining course work to achieve their declared major” limitation recites data output, which is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The limitation also fails to qualify as significantly more because it describes the conventional computer function of “receiving or transmitting data over a network.”  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Thus, the claim is not patent-eligible.
(i)	Claim 11: The “allowing each student to see the remaining course work required to graduate in any of the degree programs at any of the plurality of educational institutions, using the student’s completed course work” limitation further describes the abstract idea identified in claim 1.  Accordingly, the claim recites an abstract idea and is not patent-eligible.	
(j)	Claim 12: The “allowing each student to calculate the cost of completing each degree program at any of the plurality of educational institutions, using the student’s financial aid record, most recent Free Application for Federal Student Aid, or equivalent, and extrapolating, from a historical data, the estimated cost per credit hour the student would have to pay at each post-secondary educational institution” recites  method steps to estimate the cost of completing each degree program and cost per credit hour.  Since the limitations can be performed mentally using pen and paper, and thus fall within the “mental processes” group of abstract ideas.  Examiner submits the limitation can also be interpreted as reciting a mathematical calculation.  Mathematical 
(k)	Claim 13: The “further comprising allowing each student, using the estimated cost per credit hour for each class for each degree program for each post-secondary educational institution, to aggregate a total cost for each degree program at each post-secondary educational institution, and allowing said student to compare the cost for each degree program at each post-secondary educational institution” limitation further describes the abstract idea identified in claim 12.  Accordingly, the claim recites an abstract idea and is not patent-eligible.

Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (Pub. No. 2011/0196803) in view of Watkins (Pub. No. 2006/0252021) in view of Adams (Pub. No. 2010/0223194) and further in view of Zaremba (US 6216164). 
With respect to claim 1: Reynolds discloses a method for analyzing the remaining required courses needed for completing a degree program for a student population at a plurality of post-secondary educational institutions (See at least Paragraph 0001: “The present invention relates to establishing course-to-requirement mappings and, more specifically, to mapping a course offered by a first institution to a program requirement of a second institution.”) comprising the steps of:
	(a)	using a system server, wherein the system server is comprised of a non-transitory computer readable medium and a processing device, and a system database connected to and access through, the system server; using the processing device to execute a computer readable instruction set called a framework, resident on the non-transitory, computer readable medium of the system server, wherein the framework performs the steps of (See at least Paragraph 0017: “An example course evaluator may reside on a server and evaluate, or facilitate the evaluation of, external courses that are submitted to the course evaluator over a network.”  See also Paragraph 0021: “Server device 120 is communicatively coupled to database 140.  Database 140 may be implemented by any type of storage….  In one embodiment of the invention, database 140 stores information about globally-defined and applicant-specific course-to-requirement mappings, described in further detail below, which are utilized by course evaluator 122.  FIG. 2 illustrates an instance of database 140 that includes global mappings 210 and applicant-specific mappings 220.”  See also Paragraphs 0091-0092: “According to one embodiment, the techniques herein are performed by computer system 500 in response to processor 504 executing one or more sequences of one or more instructions contained in main memory 506.  Such instructions may be read into main memory 506 from another storage medium, such as storage device 510.  Execution of the sequences of instructions contained in main memory 506 causes processor 504 to perform the process steps described 
	(b)	establishing a communication link using circuitry between the system server and a plurality of servers and data repositories at a plurality of post-secondary educational institutions (“PSEI”) (See at least Paragraph 0047: “In another embodiment, course evaluator 122 is communicatively connected to systems of other institutions.  In this embodiment, a student inputs to course evaluator 122 the names of the institutions from which the student has taken courses.  Course evaluator 122 automatically requests information about the courses that the student has taken from the indicated universities through the connections to the systems of the indicated institutions.  For example, the institutions may use SOAP, or another communication protocol, to communicate information requests and course information responses between the respective systems.  Thus, course evaluator 122 may retrieve information about external courses taken by a student without the student having to manually input the information for each course.”);
	(c)	identifying all of the uses for which each course offered at each of the plurality of PSEI may be used in meeting the requirements for all of the degree programs (See at least Paragraph 0060: “In another embodiment, a course-to-requirement mapping is automatically determined for the course for the applicant by course evaluator 122.  This automatic determination may be performed by any computing device that has access to the information in database 140.  An institution may utilize automatic determination of a mapping for an external course to an internal requirement when the resulting mapping is not binding on the institution.”  See also [C]ourse evaluator 122 may provide information on the potential mappings for the external course, e.g., through GUI 400, and allow the student to choose which mapping to apply to the particular external course.  For example, if a student submits to course evaluator 122 information about an external course that may map to two or more requirements of a program in which the student has indicated interest, course evaluator 122 may generate a display to communicate the various mapping options to the student.  The student may select one of the mappings, perhaps based on personal preference, to the student's best benefit.  GUI 400 may reflect the consequences of the student's decision on the student's progress in a particular program.”),
	(d)	wherein a course use is at least one of a prerequisite, a requirement, an elective, an integer of credit hours, and no use at all (See at least Paragraph 0025: “As used herein, the term “course” refers to any kind of qualification that a target institution recognizes as fulfilling one or more requirements of the target institution.  For example, the term “course” may refer to any kind of class recognized by the institution, whether or not the class is administered by the institution.  A course that is offered by an institution may be a class taught on the campus of the institution and taught by institution faculty.  Such a course may also be a class taught over the Internet or at a remote location by institution faculty.”  See also Paragraph 0027: “An institution may have many different kinds of requirements to which an external course may be mapped.  For example, an institution may map an external course to program requirements, such as (a) a particular course offered by the institution (an “internal course”); (b) course 
	(e)	determining all possible combinations of classes that would allow each student to complete their chosen degree program; and minimizing the required set of classes required for each student in attendance to complete their chosen degree program, by maximizing the degree program uses for the student’s completed coursework (See at least Paragraph 0077: “As described above, two or more mappings for a particular external course submitted by a student may map the external course to requirements for a particular program displayed in GUI 400 for the student.  If course evaluator 122 has no other information about which mapping would be most useful for the student, then course evaluator 122 may automatically select either mapping for the particular external course, to the benefit of the student, based on any heuristic.”  See also Paragraph 0078: “Rather than determine how a student's external courses map to the requirements of a single program, the automated mapping techniques described herein may be performed repeatedly to map the student's external courses to each of multiple programs.  In this manner, the student may select which program to pursue based, at least in part, on how the student's external courses would be applied in the various programs offered by the target institution.”  See also Paragraphs 0080-0082: “One or more of the programs displayed in GUI 400 may also be automatically selected by course evaluator 122 based on criteria provided by the student.  For example, if a student indicates interest in a particular academic area….  Furthermore, a student may indicate interest in graduating within a certain amount of time, e.g., four years, two years, as little time as possible, etc.  the amount of time it would take the student to complete a program based on the course information that the student has submitted to course evaluator....  In this example, course evaluator 122 automatically determines mappings of the student’s external courses to each program’s requirements, and then displays a certain number of programs that would take the least amount of time for the student to complete given the information that the student has submitted.”  Examiner asserts the Reynolds’ selection of a particular course-to-requirement mapping “to the benefit of the student” refers to maximizing use of the student’s completed coursework.  Furthermore, since Reynolds’ invention displays programs matching the student’s interest and that can be completed in the least amount of time possible based on course information submitted to the course evaluator, examiner also submits Reynolds’ invention necessarily performs the “determining…” and “minimizing…” steps.  See MPEP §2112.02.).
	Reynolds does not explicitly teach the remaining limitations.  Watkins discloses (f) transferring the graduation requirements for all degree programs at each of the plurality of PSEU from the database repository of each of the plurality of PSEI to the system server using the communication link; creating an original data repository called a course universe which stores, for each course, all uses for each degree program (See at least Paragraph 0094: “The course catalog is the initial source of programs, requirements, and courses that fulfill the listed requirements.  This information is entered electronically into the Requirements Based Manifest (RBM).  The RBM details for all active curriculums 1) each requirement of the curriculum, 2) the minimum grade required for each requirement, and 3) the course(s) that can fulfill each See also Paragraph 0096: “Recall that the RBM was derived from the course catalog and verification process with the registrar's office and department officials.  The RBM list all requirements for all programs offered by the school and the courses that satisfy those requirements.”  See also Paragraph 0133: “In addition to a minimum grade, the RBM also specifies the number of hours for each requirement.”  Examiner asserts the RBM disclosed in Watkins provides a course universe.).   
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to obtain graduation requirements for all degree programs at universities and all uses for courses for each program as taught by Watkins in Reynold’s invention.  As demonstrated by Watkins, it is within the capabilities of one of ordinary skill in the art to include such features in Reynold’s invention with the predictable result of “automatically evaluat[ing] courses from the source institutions to determine how the courses map to program requirements at the target institution” as needed in Reynolds at paragraph 0006.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).   
	The above references do not teach the remaining limitations.  However, Adams discloses (g) performing a data transform of the plurality of PSEI’s information using an adaptation layer so that all of the plurality of PSEI’s information is available in a standard information presentation format (See at least Paragraph 0087-0088: “A process 210 for describing institutional information with standardized words, terminology, and concepts, such that it may be easily extracted and compared, may include creating a standardized nomenclature 212.  The standardized nomenclature 212 may classify types of information within an educational institution 60.  For example, See also Paragraphs 0090-0091: “Once adopted, information such as course information, degree information, course schedule information, institutional information, faculty information, and the like may be classified 220 according to the nomenclature 212.  Classification 220 may include labeling or identifying information within an institution 60 using the nomenclature 212.  Once the information is classified 220, the information may be made available, such as on the Internet, to students, prospective students, or organizations dedicated to gathering, comparing, and providing educational information to the public.  The information available from institutions may then be mined 224 by searching for information with respect to institutions 60, courses 126, degrees 64, course schedules 136, and the like, using the nomenclature 212. For example, mining may occur over the Internet.  Mining 224 may include extracting from all available information, the desired and relevant information, such as information corresponding to courses 126, degree programs 64, institutions 60, catalogs 66, course schedules 136, and the like, that is organizable and comparable.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features to label institution information using a standardized nomenclature as taught by Adams in the combination of references.  As demonstrated by Adams, it is within the capabilities of one of ordinary skill in the art to include such features in the above combination of references with the predictable result of “automatically evaluat[ing] courses from the source institutions to KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).   
	The above references do not teach the remaining limitations.  However, Zaremba discloses (h)	transferring every transcript for every student at every PSEI to the system server using the communication link (See at least Column 4, Lines 25-29: “In a preferred embodiment of the present invention, mainframe 22 (e.g., an IBM S/390 machine) includes a database 30 inventory data in clearinghouse environment.  For example, the database 30 stores academic registration data, such as transcripts, of students in a university system.”  See also Column 5, Lines 21-23: “The processing occurs when the transcript information retrieved from database 30 is ‘run’ against the student’s major.”  Examiner asserts a university system may comprise PSEIs.  Since the reference discloses the storage and usage of student transcripts, examiner further submits Zaremba’s invention necessarily performs the “transferring…” step.  See MPEP §2112.02.);
	(i)	generating a rules universe of unique Boolean logic expressions for each degree program requirement; summing the Boolean expressions to create an algebraic Boolean expression representing the requirements for graduation for each degree program; referencing the course universe for the Boolean logic expressions associated with each course use (See at least Column 8, Lines 14-19: “A programmer preferably builds the college major requirements using a friendly graphical user interface that includes various Boolean expressions to either exclude or include the object courses.  System 20 totals the sums of the Boolean expressions See also Column 10, Lines 34-41: “Requirements Generator: The program includes an interactive process for building the rules for graduation into the database.  The component selects a course for the requirement and then selects the Boolean expressions and properties that the course must match.  For group requirements, such as a minimum number of hours, the component creates a name for the requirement and then selects the Boolean expressions and properties for the requirement.”); 
	(j)	constructing an algebraic Boolean expression for each student transcript using the analyzed curriculum, rules universe, course universe, and loaded transcripts; comparing the algebraic Boolean expression for each degree program with the algebraic Boolean expression for each student transcript (See at least Column 9, Lines 22-26: “Proceeding to step 116, system 20 performs the audit (i.e., executes the matching algorithm).  In this embodiment of the invention, the program matches object courses with object requirements and tests the Boolean expressions for each requirement.  This is accomplished through the preliminary UTEC evaluation in which exact courses inherit UTEC properties for use in the graduation audit.”  See also Column 10, Lines 23-26: “Graduation Checking/Clearing: The summation of course audit is a graduation check or clearance.  This interactive system displays all the requirements met and unmet in check boxes and short descriptions as a final process before printing the report.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features to obtain student transcripts, create algebraic Boolean expressions representing degree program   KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).   
With respect to claim 2: The combination of Reynolds, Watkins, Adams, and Zaremba references discloses the method of analyzing the remaining required courses needed for completing a degree for a student population at a plurality of post-secondary educational institutions in claim 1, further comprising aggregating the remaining required courses needed for completing a degree program for the entire student population at the post-secondary educational institution (See at least 
With respect to claim 3: The combination of Reynolds, Watkins, Adams, and Zaremba references discloses the method of analyzing the remaining required courses needed for completing a degree for a student population at a plurality of post-secondary educational institutions in claim 2, further comprising using the aggregated remaining course work to create a course scheduling forecast (See at least Zaremba Column 10, Lines 50-57: “Demand Analysis: After all students have been checked for missing requirements, this component permits a query to be entered for analyzing what courses students are going to need in the future.  This offers demand analysis prior to registration.  For example, a department may wish to add sections of a course prior to registration if more than a certain number of students need the particular course to graduate.”  Examiner relies on the same rationale for including Zaremba in the combination of references since the limitation describes elements previously recited in claim 1.).
With respect to claim 4: The combination of Reynolds, Watkins, Adams, and Zaremba references discloses the method of analyzing the remaining required courses needed for completing a degree for a student population at a plurality of post-secondary educational institutions in claim 2, further comprising a reporting feature for the post-secondary educational institution, to track year-to-year and semester-to-semester progress for the aggregated remaining course work, with respect to a particular sub-set of the student population (See at least Zaremba Column 10, Lines 42-49: “Querying and Reporting: Using this component, any authorized user can quickly create reports or queries to answer questions such as ‘I would like to see all students who have had an F in the last two semesters with a GPA greater than 3.0.’  This gives 
With respect to claim 6: Claim 6 recites limitations that are substantially similar to those recited in claim 2.  Thus, the arguments applied to claim 2 also apply to claim 6.
With respect to claim 10: The combination of Reynolds, Watkins, Adams, and Zaremba references discloses the method of analyzing the remaining required courses needed for completing a degree for a student population at a plurality of post-secondary educational institutions in claim 5, further comprising allowing each student to see their remaining course work to achieve their declared major (See at least Reynolds Paragraph 0076: “Information about a student’s progress in a program may be visually summarized using a graphic, such as a table or chart, which allows a student to quickly assess the student’s overall progress in the program.”  See also Paragraph 0079: “In an embodiment that maps a student's external courses to the requirements of each of a plurality of programs, GUI 400 includes information about a student's progress in the multiple programs.  Information about a student's progress in multiple programs offered by an institution may help the student to evaluate whether to transfer to the institution, and in which program to enroll.  The student may explicitly request which programs to display in GUI 400, e.g., by choosing the programs to display from a list of programs displayed in GUI 400.”  Zaremba also discloses features that allow students to see their progress or remaining required coursework for their program.  See at least Column 7, Lines 38-48: “This function of system 20 permits rapid degree auditing and accurate See also Column 5, Lines 23-25: “The result shows what courses are still required by the student to fulfill the requirements for a degree in his or her major.”).
With respect to claim 11: The combination of Reynolds, Watkins, Adams, and Zaremba references discloses the method of analyzing the remaining required courses needed for completing a degree for a student population at a plurality of post-secondary educational institutions in claim 10, further comprising allowing each student to see the remaining course work required to graduate in any of the degree programs at any of the plurality of educational institutions, using the student’s currently completed course work (See at least .
Claims 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds in view of Watkins in view of Adams in view of Zaremba and further in view of Boehmer (Pub. No. 2008/0208873).
With respect to claim 7: Although the combination of Reynolds, Watkins, Adams, and Zaremba references discloses the method of analyzing the remaining required courses needed for completing a degree for a student population at a plurality of post-secondary educational institutions in claim 6, the references do not explicitly teach the remaining limitations.  However, Boehmer discloses allowing each post-secondary educational institution to track the educational progress of each formerly enrolled student, when the student has continued the student’s education at another of the plurality of post-secondary educational institutions (See at least Paragraph 0010: Boehmer describes a “Clearinghouse that uses databases containing degree, transcript, loan, enrollment and other education-related information.  As contemplated, the present invention provides for a Clearinghouse processor and database incorporating enrollment and up-to-date degree data.”  See also Paragraph 0035: “As a result, colleges and universities 102 can conduct an enrollment search and track students.  Furthermore, employers 106, institutional researchers can determine true and complete graduation rates by identifying degrees earned by students who leave that institution.  Colleges and universities 102 will also be able to use such a service to identify its graduates who obtained advanced degrees from other institutions.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to transmit data to and query a clearinghouse containing degree and/or enrollment information as taught by 
With respect to claim 8: The combination of Reynolds, Watkins, Adams, Zaremba, and Boehmer references discloses the method of analyzing the remaining required courses needed for completing a degree for student populations at a plurality of post-secondary educational institutions in claim 7, further comprising allowing each PSEI to determine, for a given former student, when that student has met or exceeded certificate or degree requirements; so that the post-secondary educational institution can issue said certificate or degree, or report that the student has met graduation or certificate requirements (See at least Reynolds Paragraph 0073: “Information about a student’s progress, or projected progress, in a particular program may be stored in database 140 in conjunction with a login.”  See also Paragraph 0076: “Information about a student’s progress in a program may be visually summarized using a graphic, such as a table or chart, which allows a student to quickly assess the student’s overall progress in the program.”  Zaremba also discloses this feature.  See at least Zaremba Column 10, Lines 22-26: “Graduation Checking / Clearing: The summation of course audit is a graduation check or clearance.  This interactive system displays all the requirements met and unmet in check boxes and short descriptions as a final process before printing the report.”).  
 With respect to claim 9: The combination of Reynolds, Watkins, Adams, Zaremba, and Boehmer references discloses the method of analyzing the remaining required courses needed for completing a degree for student populations at a plurality further comprising allowing each post-secondary educational institution to determine, for a given period of time, the number of students who graduated or are still in school, regardless from which post-secondary educational institution the student graduated or of which post-secondary educational institution the student is currently enrolled (See at least Boehmer Paragraph 0035: “As a result, colleges and universities 102 can conduct an enrollment search and track students.  Furthermore, employers 106, institutional researchers can determine true and complete graduation rates by identifying degrees earned by students who leave that institution.  Colleges and universities 102 will also be able to use such a service to identify its graduates who obtained advanced degrees from other institutions.”  See also Paragraph 0056: “The Clearinghouse will then run a program at the end of the calendar year (not shown).  The program will produce a consolidated file containing the names, SSNs, addresses, highest enrollment statuses, and “graduate level indicators” of all students who attended the member's institution during the calendar year.”  Examiner further relies on the same rationale for including Boehmer in the combination of references since the limitation describes elements previously recited in claim 7.  Zaremba discloses similar features.  See at least Column 10, Lines 42-49: “Querying and Reporting: Using this component, any authorized user can quickly create reports or queries … [such as] graduation lists….”).  
  Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over
Reynolds in view of Watkins in view of Adams in view of Zaremba and further in view of Official Notice. 
With respect to claim 12: Although the combination of Reynolds, Watkins, Adams, and Zaremba references discloses the method of analyzing the remaining required courses needed for completing a degree for student populations at a plurality of post-secondary educational institutions in claim 11, the references do not explicitly teach method steps allowing each student to calculate the cost of completing each degree program at any of the plurality of educational institutions, using the student’s financial aid record, most recent Free Application for Federal Student Aid, or equivalent.  However, Official Notice is taken that such method steps and technical features are old and well-known in the computer arts.  For example, Levine (Transparency in College Costs Executive Summary (Brookings Institution Economic Studies Working Paper Nov. 2014)) teaches:
The federal government has attempted to clarify college costs by requiring higher educational institutions to post “net price calculators,” designed to provide students and families with estimates of their expected cost, incorporating financial aid, based on their own finances….  In September of 2013, Wellesley College introduced a new tool, called My inTuition, to improve transparency of its pricing system.  My intuition is like a vastly simplified net price calculator; it provides students with estimates of what it would cost them to attend Wellesley College after factoring in financial aid based on their answers to six basic financial questions.  

Examiner further believes that technical features for extrapolating, from a historical database, the estimated cost per credit hour the student would have to pay at each post-secondary educational institute are old and well-known in the art.  The College Tuition Compare website (https://www.collegetuitioncompare.com/) allows users to access comprehensive tuition and other cost statistics for many of the country’s colleges and universities.  Thus, prior to the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to calculate the costs 






































With respect to claim 13: Although the combination of Reynolds, Watkins, Adams, and Zaremba references discloses the method of analyzing the remaining required courses needed for completing a degree for student populations at a plurality of post-secondary educational institutions in claim 11, the references do not explicitly teach technical features allowing each student, using the estimated cost per credit hour for each class for each degree program for each post-secondary educational institution, to aggregate a total cost for each degree program at each post-secondary educational institution, and allowing said student to compare the cost for each program at each post-secondary educational institution.  However, Official Notice is taken that such technical features are old and well-known in the art.  The College Tuition Compare website (https://www.collegetuitioncompare.com/) allows user to “compare tuition and financial aids information of [their] desired colleges.”  Thus, prior to the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to provide users with the ability to compare tuition costs for programs at their select institutions.

Response to Arguments
Applicant's arguments filed March 16, 2021, have been fully considered but they are not persuasive. 
Regarding the §112 written description rejections: Examiner revised the written description rejections in response to the applicants’ claim amendments.  The 
Regarding the §101 rejections: Applicants allege the amendments to claim 1 integrate the abstract idea into a practical application.  Examiner disagrees for several reasons.  First, as outlined in the updated Office action, the “determining all possible combinations…” and “minimizing the required set of classes…” limitations also describe the abstract idea identified in claim 1.  Second, the “referencing the course universe for the Boolean logic expressions associated with each course use” limitation recites data gathering.  Data gathering is insignificant extra-solution activity and merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  The limitation also fails to qualify as significantly more because it describes the conventional computer function of “receiving or transmitting data over a network.”  Examiner reiterates such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Finally, the “using a system server…” and “establishing a communication link using circuitry between the system server and a plurality of servers and data repositories…” limitations merely describe the technological environment in which to apply the judicial exception and do 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN J LINDSEY III whose telephone number is (571)270-3986.  The examiner can normally be reached on Monday-Friday 8:00 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/J.J.L/Examiner, Art Unit 3687                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §2161.01 (quoting LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1344-45, 76 USPQ2d 1724, 1731-32 (Fed. Cir. 2005)).  
        2 Id.  
        3 Id.  
        4 See LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1346 (Fed. Cir. 2005) (“[T]he description of one method for creating a seamless DWT does not entitle the inventor … to claim any and all means for achieving that objective.”).  
        5 See Applicant’s Pre-Grant Published Specification paragraph 0001 (“This invention relates to the field data processing for education administration, guidance, and admission.  Specifically, this invention is a system and method to compare and contrast student records against graduation requirements.”).
        6 See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52 (Jan. 7, 2019) [hereinafter 2019 Revised Guidance] (defining certain methods of organizing human activity to include “commercial or legal interactions (including … legal obligations … [or] business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”).
        7 See October 2019 Update: Subject Matter Eligibility, Page 4 (“A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number….  There is no particular word or set of words that indicates a claim recites a mathematical calculation.  That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”).
        8 2019 Revised Guidance, supra note 2, at 55.  
        9 Id.  
        10 MPEP §2106.05(b).  See also MPEP §2106(I) (“The programmed computer or "special purpose computer" test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions.”).
        11 Id.  
        12 Id.  
        13 MPEP §2106.05(d)(II).  
        14 Id.